PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/877,935
Filing Date: 23 Jan 2018
Appellant(s): Alonso-Mora et al.



__________________
Seth Milman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/15/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/04/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

 Claims 1-13, and 19 are provisionally rejected under nonstatutory double patenting as being unpatentable over claim(s) 1-13, and 19 of copending Application No. 15/941449 (“Alonso-Mora 449”), hereinafter referred to as Alonso-Mora 449. 

Claims 1, 13-14, & 17-18 are rejected under 35 U.S.C 102(a)(1) as being anticipated by US 2016/0307287A1 (“Jat”), hereinafter referred to as Jat. 

Claims 2-4, 16, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jat, in view of US 2016/0209220A1 (“Laetz”), hereinafter referred to as Laetz.

Claims 5-12, & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jat, in view of US 2015/0206437A1 (“Fowler”), hereinafter referred to as Fowler, further in view of Laetz.

(2) Response to Argument

Interpretation of Claims under 112F of claims 1-4, & 13-19.

Regarding the First Issue (112f Interpretation of MoD controller)

(1)	Appellant’s Argument, Appellants argue that the Board should reverse the rejection of independent claims 1 & 13 under 35 U.S.C 102(a)(1) because Jat does not explicitly disclose “A MoD controller is programmed with the algorithm described in paragraphs 95-116 of the Specification. This algorithm contains the following steps: (1) introducing binary vehicles for each edge in request-trip-vehicle graph (RTV) Graph; (2) computing a cost function defined by the um of trip delays; (3) incorporating the constraint that each vehicle is assigned to a single trip and each request is assigned to a vehicle or ignored; and (4) solving an integer linear program (ILP) as defined by the variables, cost, and constraints above.” On page 12 of the Brief, Appellant states that Jat fails to describe binary variables (step 1), Jat discloses a cost function is based on distance, not delay time (step 2), Jat makes no mention of constraints for assigning vehicles to a single trip or ignoring requests (step 3), and Jat does not disclose an ILP defined by the variables, cost function, and constraints mentioned in steps 1-3 (step 4). Appellants argue that 

	(2)	Examiner’s Reply, This argument should be rejected by the Board. Appellant’s argument is not persuasive for the following reasons:
	Appellants appear to argue that the processor in the prior art Jat must be exactly equal to the MoD controller that performs the following steps considering that the Examiner used the MoD as structure when the 112f interpretation is invoked. However, under the § 112f interpretation, one is importing the structure that performs the claimed function; in this case, the MoD fleet controller, and equivalents thereof, (see at least Appl. 15/877935, para. [0154-0158]: Referring now to Fig. 7, a ride sharing system for assigning travel requests for vehicles and finding optimal routes for one or more vehicles within a fleet of vehicles in response to one or more ride requests includes a MoD fleet controller 702 in communication with one or more vehicles 704a-704k, generally denoted 704, and one or more persons wishing to ride share 705a-705N and generally denoted 705, through a network 706. Network 706 may, for example, be an internet or any other type of network capable of supporting communication between MoD fleet controller 702 and vehicles and ride sharing persons 704, 705. MoD fleet controller 702 further includes a vehicle plan memory 718 which receives information via interface 708 and which has two-way communication paths with the assignment and rebalancing processors 714, 716. Planned path memory 718 receives and stores planned path and pickup/drop-off schedules for occupied vehicles. Thus, MoD fleet controller is able to track and process information related to travel requests, vehicle status and planned path and drop-off/pickup schedules. This information may be used by assignment and rebalancing processors to track vehicle paths (for example) and use such information in future request-vehicle assignments as well as in the rebalancing process.) was imported as structure from Applicant’s specification for performing the claim functions. The claim limitation(s) interpreted under 35 U.S.C. 112(f) include “means for receiving current requests for rides…”,“means for generating a pairwise request-vehicle shareability graph…”, “means for generating a request-trip-vehicle graph…”, “means for solving an integer linear program…”, “means for assigning specific vehicles from the fleet of vehicles…” in claim 1. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The claim language does not appear to recite every feature provided by para. [92-121]; although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Furthermore, per the MPEP 2183 in order for equalizing prior art structure to the applications structure there are three Factors that will support a conclusion that the prior art element is an equivalent, which are:
(A) the prior art element performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification. Kemco Sales, Inc. v. Control Papers Co., 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000) (An internal adhesive sealing the inner surfaces of an envelope pocket was not held to be equivalent to an adhesive on a flap which attached to the outside of the pocket. Both the claimed invention and the accused device performed the same function of closing the envelope. But the accused device performed it in a substantially different way (by an (B) a person of ordinary skill in the art would have recognized the interchangeability of the element shown in the prior art for the corresponding element disclosed in the specification. Caterpillar Inc. v. Deere & Co., 224 F.3d 1374, 56 USPQ2d 1305 (Fed. Cir. 2000); Al-Site Corp. v. VSI Int’ l, Inc., 174 F.3d 1308, 1316, 50 USPQ2d 1161, 1165 (Fed. Cir. 1999); Chiuminatta Concrete Concepts, Inc. v. Cardinal Indus. Inc., 145 F.3d 1303, 1309, 46 USPQ2d 1752, 1757 (Fed. Cir. 1998); Lockheed Aircraft Corp. v. United States, 193 USPQ 449, 461 (Ct. Cl. 1977); Data Line Corp. v. Micro Technologies, Inc., 813 F.2d 1196, 1 USPQ2d 2052 (Fed. Cir. 1987). (C) there are insubstantial differences between the prior art element and the corresponding element disclosed in the specification. IMS Technology, Inc. v. Haas Automation, Inc., 206 F.3d 1422, 1436, 54 USPQ2d 1129, 1138 (Fed. Cir. 2000); Warner-Jenkinson Co. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865, 1875 (1997); Valmont Industries, Inc. v. Reinke Mfg. Co., 983 F.2d 1039, 25 USPQ2d 1451 (Fed. Cir. 1993). See also Caterpillar Inc. v. Deere & Co., 224 F.3d 1374, 56 USPQ2d 1305 (Fed. Cir. 2000) (A structure lacking several components of the overall structure corresponding to the claimed function and also differing in the number and size of the parts may be insubstantially different from the disclosed structure. The limitation in a means- (or step-) plus-function claim is the overall structure corresponding to the claimed function. The individual components of an overall 	Jat discloses a system 200 with a processor 200 that is coupled to a memory, transceiver, and comparator and connected to the network through the input terminal and output terminal (see at least Jat, para. [0056]). Processor 202 is what was interpreted performing the steps of the structure of the specification (MoD controller), the processor 202 receives information pertaining to travel requests of requestors from a computing device, including information regarding the schedule, source and destination of requestors. In regards to step 1, the processor 202 generates a graph representing the locations of travel which include the different edges of the vertices of the requestors. Additionally, equation 1 formulates an ILP problem with variables that can depict a route and schedule of the requestors and vehicles (see at least Jat, para. [0068]- [0070]). Also Equation 9 also specifies that the matrices are a binary indicator of variables (see at least Jat, para. [0078]). Also, regarding the description of step (1) described by the Appellant is not included in the claim limitations. Regarding step 2, Jat discloses a cost function to determine mapping of the first set of nodes to the second set of nodes through a min-cost max-flow algorithm of the flow networks (see at least Jat, para. [0041] & para. [0090]). Jat discloses a cost function that is defined by trip delay due to the requestors and shows the idea of when a new requestor is added and/or a previous requestor is removed, which takes into account the additional distance or less distance for a vehicle to travel due to the change of the requestors. Additionally the claim includes claim 10 which describes finding a solution from the ILP solutions to have a minimum cost function value which is rejected by Jat (see at least Jat, para. [0147]). Jat describes a minimum cost function through the description of the paragraphs cited 
	Since it has been established that the rejection of claim 1 as being unpatentable under 35 U.S.C 102(a)(1) over Jat is proper, it is respectfully request that the Board affirm the rejection of record. For the above reasons, it is believed that the rejections of claims 1, 13-14, & 17-18 under 35 U.S.C 102(a)(1) should be sustained. 

b. Regarding Second Issue (Preamble of Claims 1 & 13)

(1)	Appellant’s Argument, Appellants argue that the Board should reverse the rejection of independent claim 1 under 35 U.S.C 102(a)(1) because Jat does not explicitly disclose the limitation “continuously rerouting a fleet of vehicles based upon real-time ride requests.” On pages 13-14 of the Brief, Appellant states that “The Jat reference also fails to the fleet of vehicles” relies on antecedent basis from the preamble, which recites “a fleet of vehicles.” Thus, if the preamble is not treated as limiting as the Appellant intended, then the claim would be indefinite under §112(b).”

(2)	Examiner’s Reply, This argument should be rejected by the Board. Appellant’s argument is not persuasive for the following reasons:
	Appellants appear to argue that Jat does not disclose the limitation of continuously rerouting a fleet of vehicles based on real-time requests. Examiner respectfully disagrees. Per the MPEP 2111.02, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble is merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Further, Jat discloses vehicles are constantly rerouted per the ILP technique which operates in real-time (see at least Jat, para. [0147]). Jat further discloses receiving current requests at a first time and mapping specific vehicles to specific trips considering the route and quantity of passengers. Thereafter at a second time after the first time instance the system may receive a cancellation or an addition of passengers and is able to decrease or increase the vehicles per the accommodation (see at least Jat, para. [0037]). Jat shows the idea of addition and cancelling of requestors in real-time and is not required for the vehicle to be underway while driving. Under broadest reasonable interpretation, the claim requires for the vehicle continuously rerouting vehicles based on real-time requests, which is able to happen even when the vehicle is stopped. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., rerouting of vehicles in real-time while the vehicle is currently underway) are not recited in the rejected claim(s) language.  Although the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Since the final Office action clearly maps the claim limitations to the prior art, the Board should reject Appellant’s argument. 
	Since it has been established that the rejection of claims 1, 5, 11, and 13 as being unpatentable under 35 U.S.C 102(a)(1) over Jat is proper, it is respectfully request that the Board affirm the rejection of record. For the above reasons, it is believed that the rejections of claim 1, 5, 11, & 13 under 35 U.S.C 102(a)(1) should be sustained. 


c. Regarding Third Issue (Claims 5 & 11)

(1)	Appellant’s Argument, Appellants argue that the Board should reverse the rejection of independent claims 5, & 11 under 35 U.S.C 103 because Laetz does not explicitly disclose the limitation “generating a pairwise request-vehicle shareability graph (RV-graph), the RV-graph representing which of the current requests and vehicles within the fleet of vehicles can be pairwise-shared based at least in part on the number of passengers currently in each of the vehicles within the fleet of vehicles and a current location of the one or more vehicles” On page 19 of the Brief, Appellant states that “The Jat, Fowler, and Laetz references cited by the Examiner, either individually or in combination, do not disclose or suggest generating a request-vehicle shareability graph (RV-graph) “based on... a current location of the one or more vehicles” or “reroute the autonomous vehicle to service the specific trips.” On Page 19-20 of the Appeal Brief the Appellant further states “The references relied upon by the Examiner neither 

(2)	Examiner’s Reply, This argument should be rejected by the Board. Appellant’s argument is not persuasive for the following reasons: Appellants appear to argue that Jat nor Fowler disclose an RV graph that is based on a current location of one or more vehicles. Examiner respectfully disagrees. Jat discloses figure 5 which shows the idea of generating a pairwise request-vehicle shareability graph (RV-graph). The flow network shows a source node, a first node which corresponds to a first set of requestors, a second node which corresponds to the vehicles, and a sink node. The source nodes starts off the edges connecting to the requestors and then the requestors are connected to the one or more vehicles and showing the potential connections of requestors to vehicles. Each node in the first set is able to connect to the second set of nodes showing the potential connection of requestors with vehicles which are of variable capacity indicating that more than one passenger can fit inside a vehicle (see at least Jat, Fig. 5 & para. [0091-0092]). However Jat does not explicitly disclose a current location of the one or more vehicles. Fowler is introduced to show an overlap of a RV-graph while taking into account the current location of the vehicle. Fowler shows the idea of electronic map at a dispatch unit that covers an area for a vehicle to serve passengers while having received location information of the vehicle to serve the passengers (see at least Fowler, para. [0107]). Fowler further teaches in figures 14-17 the potential connections between potential passengers and the vehicle X1. New requests can be added to the route that vehicle X1 is already operating on and add the request to the map (see at least Fowler, para. [0123]). Fowler further shows the number of seat vehicle X1 
	Since it has been established that the rejection of claims 5, and 11 as being unpatentable under 35 U.S.C 103 over Jat in view of Fowler, further in view of Laetz is proper, it is respectfully request that the Board affirm the rejection of record. For the above reasons, it is believed that the rejections of claim 5, & 11 under 35 U.S.C 103 should be sustained. 

d. Regarding Fourth Issue (Preamble of Claims 5 & 11)

(1)	Appellant’s Argument, Appellants argue that the Board should reverse the rejection of independent claims 5 & 11 under 35 U.S.C 103 because Jat does not explicitly disclose the limitation “continuously rerouting a fleet of vehicles based upon real-time ride requests.” On page 21 of the Brief, Appellant states that “The Jat, Fowler, and Laetz reference the fleet of vehicles” relies on antecedent basis from the preamble, which recites “a fleet of vehicles.” Thus, if the preamble is not treated as limiting as the Appellant intended, then the claim would be indefinite under §112(b).”

(2)	Examiner’s Reply, This argument should be rejected by the Board. Appellant’s argument is not persuasive for the following reasons:
	Appellants appear to argue that Jat does not disclose the limitation of continuously rerouting a fleet of vehicles based on real-time requests. Examiner respectfully disagrees. Per the MPEP 2111.02, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble is merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Further, Jat discloses vehicles are constantly rerouted per the ILP technique which operates in real-time (see at least Jat, para. [0147]). Jat further discloses receiving current requests at a first time and mapping specific vehicles to specific trips considering the route and quantity of passengers. Thereafter at a second time after the first time instance the system may receive a cancellation or an addition of passengers and is able to decrease or increase the vehicles per the accommodation (see at least Jat, para. [0037]). Jat shows the idea of addition and cancelling of requestors in real-time and is not required for the vehicle to be underway while driving. Under broadest reasonable interpretation, the claim requires for the vehicle continuously rerouting vehicles based on real-time requests, which is able to happen even when the vehicle is stopped. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., rerouting of vehicles in real-time while the vehicle is currently underway) are not recited in the rejected claim(s) language.  Although the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Lastly, The 103 rejection is responding to the claim language that is recited in the claims. The claim language of claims 5-12 do not recite claim limitations expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof and do not recite claim limitations that meet the three-prong test (please see MPEP 2181). Applicant’s arguments regarding claims 5 and 11 have been fully considered but are moot because the limitations of claims 5-12 were not interpreted under 35 U.S.C. 112(f). Since the final Office action clearly maps the claim limitations to the prior art, the Board should reject Appellant’s argument. 
	Since it has been established that the rejection of claims 1, 5, 11, and 13 as being unpatentable under 35 U.S.C 102(a)(1) over Jat is proper, it is respectfully request that the Board affirm the rejection of record. For the above reasons, it is believed that the rejections of claim 1, 5, 11, & 13 under 35 U.S.C 102(a)(1) should be sustained. 

e.	Regarding Fifth Issue (Provisional Non-Statutory Obviousness Double Patenting Rejection claims 1-13 & 19) 
In that Appellants provide no separate arguments as to why claims 1-13 and 19 are different over the continuation-in-part and it has been established that claims 1-13 and 19  were 
	For the above reasons, it is believed that the rejections of claim 1-13 and 19 under U.S.C 103 should be sustained. 

(3) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
Conferees:
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668    

/JOSEPH M ROCCA/Quality Assurance Specialist, Art Unit 3600                                                                                                                                                                                                        
                                                                                                                                                                                                    


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.